Per Curiam.

The writ of error was a supersedeas to the execuíion. A recognizance taken before a judge at his chimbers, is a sufficient compliance with t >e directions of the act. Th iugh taken after the inquisition and before the rale for judgment, it is not vitiated. It was during the term, at which the inquisition was returned, and the motion made for judgment. The penalty was to the amount of the judgment, and the bail are estopped from gainsaying their recognizance. It will be deemed as taking effect fro n the judg neat. As the attorney of the plaintiff is supposed to have acted bona fide, we shall save him from the consequences of his act. The rule is, therefore, granted with the costs of this application, on condition that no action for false imprisonment be brought by fhe defendant.
Rule granted.